In 1989, the year in which the Berlin Wall 
fell and the cold war came to an end, there were 159 Member States represented 
in this Hall. Today, three years later, there are 179, an increase of 20. 
Will this trend continue? If so, there could be 200 Member States represented 
in this Hall when we meet here again in 1995. Will these new countries come 
from Africa, Asia, Europe or the Americas? And will the birth pangs of these 
new States be as traumatic as those of some our newer Members, like Croatia, 
Slovenia, Bosnia and Herzegovina, Moldova and Georgia? Or will they emerge 
peacefully? 
I begin my statement with these questions because I believe that our 
first task at this session is to rid ourselves of the euphoria that many of us 
here experienced when the cold war ended. From the tragic experience of 
Kuwait to the continuing anguish of the former Yugoslavs, we are seeing the 
re-emergence of forces that we thought had been swept away by forces of 
modernization. Ghosts which had been sleeping for decades have awakened to 
haunt us. How many more will awaken in the years to come? 
This session clearly needs to be one of sober reflection. In this regard 
I am pleased that we have elected Ambassador Ganev of Bulgaria to guide our 
deliberations. This reflects the confidence of Member States in his 
leadership abilities. Bulgaria's geographical location gives it a unique 
insight into the problems that we are facing. 
I should also like to place on record our appreciation of the wise 
leadership and guidance provided by our President's predecessor, 
Ambassador Samir Shihabi. In addition, we wish to place on record our 
appreciation to Mr. Perez de Cuellar for his 10 years of dedicated and 
exemplary service as Secretary-General. Let me also congratulate 

Mr. Boutros Boutros-Ghali on his wise and dynamic stewardship of the United 
Nations in his first year in office. 
There can no longer be any doubt that the cold war, even though it 
terrified many of us in this Hall, effectively froze or suppressed many 
tribal, religious, ethnic and cultural divisions. The thawing of the cold war 
has led to their re-emergence. I need only to cite some obvious recent 
examples. Even as we speak, conflicts are raging between Armenia and 
Azerbaijan over Nagorno-Karabakh, and there are conflicts in Moldova, Georgia 
and Afghanistan. Somalia is splintering; the former Yugoslavia has descended 
into tribal warfare. The world has still not recovered from the shock of the 
atrocities and the blatant disregard of basic humanitarian principles in 
Bosnia and Herzegovina in the name of "ethnic cleansing", which we condemn as 
an abhorrent practice. 
In this setting it is appropriate and timely that the Secretary-General 
has produced his report "An Agenda for Peace: Preventive diplomacy, 
peacemaking and peace-keeping" (A/47/277). Not every United Nations Member 
will agree with its analysis. Nor will all the recommendations be universally 
endorsed. But it is a far-reaching document with concrete proposals for the 
maintenance of international peace and security. 

It also contains the Secretary-General's recommendations on ways to strengthen 
and make more efficient the capacity of the United Nations for preventive 
diplomacy, peacemaking, peace-keeping and peace-building. We should 
congratulate the Secretary-General and his staff on putting together a 
comprehensive and thoughtful paper that raises the issues that Member States 
need to address. 
There is much in there for us to ruminate on but there is also room for 
us to add ideas to it. For example, the report, for obvious reasons, refrains 
from trying to apportion blame or investigate the causes of the recent 
conflicts. This should be the job of Member States. We need to be clear in 
our minds whether the explosion of new States in recent years is a natural and 
welcome development, something akin to what we saw in the era of 
decolonization, or whether it is a reflection of a state of disorder in the 
structures of human society that we have created in the twentieth century. Or 
is it the case, as the "Agenda for Peace" suggests, that the "deepest causes 
of conflict" are: "economic despair, social injustice and political 
oppression" (A/47/277, para. 15)? We need to be clear in our minds about what 
is happening because this will in turn define the mission that we will entrust 
to the United Nations: when a conflict breaks out within a State should the 
mission of the United Nations be to resolve the conflict and peacefully 
reunite the factions as in Angola and El Salvador or should the mission of 
the United Nations be to facilitate a peaceful division of the country as in 
Yugoslavia? These are not theoretical questions. These are practical 
questions that United Nations peace-keepers confront on a day-to-day basis in 
the former Yugoslavia and in Somalia. 
 
Lest I be misunderstood, let me stress that I welcome the new Member 
States that have joined the United Nations this year: Armenia, Azerbaijan, 
Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, the Republic 
of Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and Uzbekistan. I 
believe that they would agree with me that if more new Member States are going 
to join us we should ensure that they emerge peacefully and not through war 
and conflict. 
The "Agenda for Peace" also makes it clear that the functions of United 
Nations peace-keepers have gone far beyond their usual mandate. In the past 
United Nations peace-keepers were traditionally sent in after a peace 
agreement had been worked out between the warring parties. Today United 
Nations forces are involved in a variety of tasks ranging from 
election-monitoring to inspection of nuclear installations. The range of 
functions is expected to increase. As the "Agenda for Peace" points out, 
these will include preventive diplomacy, peacemaking, peace-keeping and 
peace-building. 
Let me also state the points of agreement that I have with the report. 
First, I agree that the United Nations should play a more proactive role in 
preventive diplomacy. As the report states: 
"... preventive diplomacy requires measures to create confidence; it 
needs early warning based on information gathering and informal or formal 
fact-finding; it may also involve preventive deployment and, in some 
situations, demilitarized zones." (A/47/277, para. 23) 
Secondly, I also agree that the Security Council can now play a more active 
role because, as the report states: 
"With greater unity has come leverage and persuasive power to lead 
hostile parties towards negotiations." (A/47/277, para. 35) 

Thirdly, I agree that the United Nations should work in concert with regional 
groupings. I believe that the Association of South-East Asian Nations (ASEAN) 
would be happy to do so. The endorsement by the United Nations of the Treaty 
of Amity and Cooperation, signed in Bali, Indonesia, in 1976 and recently 
acceded to by Laos and Viet Nam, could make it a model for other regions to 
emulate. 
Having imposed these significant new burdens on the United Nations it is 
absurd that Member States, especially the permanent members of the United 
Nations Security Council, are depriving the United Nations of the funds needed 
to carry out these operations. Unpaid arrears for United Nations 
peace-keeping operations now amount to $800 million. They are likely to rise 
as the cost of peace-keeping operations for this year alone is likely to reach 
$3 billion. 
Some of the biggest debtors of the United Nations come from countries of 
the North. It would be tragic for countries of the North to assume that they 
are immune from the political and economic travails of the South. Yugoslavia 
has demonstrated that these problems can explode at their doorsteps. The 
modern technology spun by the developed countries has made our world into a 
global village in the truest sense of the word. No villager can ignore a fire 
in the home of his fellow villager, for if he does his own home could be burnt. 
We saw this clearly at the Rio de Janeiro Summit earlier this year. The 
countries of the North called upon the countries of the South to restrain 
their deforestation, their production of chloro-fluorocarbons (CFCs) and their 
pollutive development, for they were concerned that the effects of these 
activities in the South would wander into their homes. Yet while they expect 
the relatively impoverished countries of the South to make valiant sacrifices, 

they are not prepared to make equal sacrifices in their relatively affluent 
lifestyles. Given these difficulties, it is remarkable that the Rio Summit 
reached a consensus on Agenda 21. We in the General Assembly should endorse 
the Rio Declaration and Agenda 21 and adopt a good decision to establish a 
high-level commission on sustainable development. The momentum achieved in 
Rio de Janeiro has to be maintained and followed up. 
To address these environmental questions squarely, the world also needs 
to reinvigorate the global economy. We must convince the countries of the 
North that if they want the South to pay greater heed to their concerns on the 
global environment, they must in turn push the global economy forward by 
successfully completing the Uruguay Round as soon as possible. Instead of 
doing this, the countries of the North are concentrating on regional 
integration. Whatever the fate of the Maastricht Treaty, an integrated single 
European market will be in place by January 1993, bolstered by an expanded 
agreement with the European Free Trade Association (EFTA) countries that would 
bring about greater European Community-EFTA economic co-operation known as the 
European Economic Area (EEA). The North American Free Trade Area (NAFTA) is 
about to be formed. If these arrangements benefit only the countries of the 
North, with no perceived benefits to the South, the South is unlikely to 
cooperate with the North on environmental issues. 
Fortunately, the South has not been standing still. A major economic 
revolution is also taking place there, affecting the lives of billions of 
people, especially in large nations such as China, India, Pakistan and 
Indonesia. If present trends continue, by the year 2000 the ASEAN countries 
and the Asian newly industrializing economies will have a gross domestic 

product (GDP) of $3.3 trillion, two thirds of the United States 1990 GDP or 
half of the European Community 1990 GDP. China could double its gross 
national product (GNP) within this decade. Clearly, some parts of the South 
are going to experience explosive economic growth. 
Except for a few which still cling to the virtues of the command economy, 
practically every country in the world now realizes that it has to introduce 
economic reforms. The old economic systems with their manifest inefficiencies 
and inadequacies that hindered economic growth had to be discarded. Except 
for a few, all States are working to introduce the market-economy system. But 
such adjustment to open economic competition is not without sacrifices and 
great political costs. The transitional economies have experienced great 
economic difficulties and dislocations in their initial periods of 
adjustment. The North should see that it is in its interest to help these 
countries by fighting protectionism. With such support, the developing 
countries should be able to pull off this economic transition successfully. 

If this massive economic revolution in the South succeeds, the world will 
experience a rising tide that will lift all of humankind those in the South 
and those in the North. It is also likely that this rising tide would help 
extinguish the flames of tribal and ethnic discord that have erupted around 
the globe. 
South-East Asia has sometimes been called "the Balkans of Asia". Despite 
this, the countries of the Association of South-East Asian Nations (ASEAN) 
have already experienced two decades of peace and economic development. 
Through regional cooperation in ASEAN and the concentration of national 
energies on economic development, the ASEAN region has become the most 
peaceful and prosperous part of the third world. There is no reason why this 
ASEAN experience cannot be duplicated in the rest of the world. I hope that 
this session of the General Assembly will give some thought to this as it 
searches for solutions to the ongoing tragedies we are now witnessing. 
